Case 5:20-cv-01313-G Document 1-2 Filed 12/31/20 Page 1 of 8

_ EXHIBIT 2
Case 5:20-cv-01313-G ‘Document 1-2 Filed 12/31/20 Page 2 of 8

Be Ci). P90 8 150

HCA

aR TOSBTOS BS 7 & IN THE DISTRICT COURT OF OKLAHOMA COUNTY
STATE OF OKLAHOMA

 

FILED IN DISTRICT COURT _

~~ ROBERT G. MARTIN VI, OKLAHOMA COUNTY
RICK WARREN
COURT CLERK

Case No. 108

 

JUAN CARLOS MENDEZ JACOBO;
JAMES ARTHUR SETTLE; S&S -
TRUCKING; PROGRESSIVE
COUNTY MUTUAL INSURANCE
COMPANY; and JOHN DOES 1-3,

052020 -5754 ;

ee eee ee ee eee

Defendants.

~~ PETITION

COMES NC Now Plaintiff, Robert G. ‘Martin vi (Plait “and for his cause of action against
Defendants Juan Carlos Mendez Jacobo (“lacobo”), James Arthur Settle ("Settle"), 5 585 Trucking
sas") John Does 1-3 (Does 13 ‘and Progressive County Mutual Insurance Company
Progressive”) (collectively, “Defendants states as follows: a a
PARTIES, JURISDICT 1ON AND VENUE

1. Plaintiff is a resident of Oklahoma County, Oklahoma.

2, Upon information and belief, Defendant Jacabo is a resident of the State of Minnesota.

3. — Upon information and belief, Defendant Settle is a resident of the State of Texas.

4. Defendant settle was operating a semi-tractor and trailer in the course and scope of his
employment with Defendant 5&5 in the State of Oklahoma when he lost a dual assembly. on his

trailer, releasing two tires into traffic on 1-35 in Payne County, Oklahoma.

Petition
Martin v. Jacobo, et al.
Page I of 7
Case 5:20-cv-01313-G Document 1-2 Filed 12/31/20 Page 3 of 8

5. . Said semi-tractor bore a Texas license tag, R244674, Upon information and belief, Setile.

_and S&S were required to be and were in fact insured as required by OKLA. STAT. tit. 42, § 230.30.
6. 5S directs business activities toward Oklahoma on a regular basis.

7 5&5 and Settle were, upon information and belief, the owners of the tractor and the
employers of Settle who was involved in the injury crash with Plaintiff in Payne County, Oklahoma
on December 23, 2019. |

8, 58S is responsible, slong with Settle, for Plaintiffs’ damages under the theories of
negligence, negligence per se, respondeat superior, joint venture, agency, vicarious liability,
statutory employment doctrines and apparent and/or actual agency.

9, Progressive is the ity n insurer of S&S and Settle.

10. Progressive is properly named in this action pursuant t to pursuant to OXLA. Star, tt a7 §

230.30 and is, by operation of law, jointly liable with S&S and Settle.

11, Defendant Does 1-3 are the owners/operators/manufacturers or other negligent.

parties who are currently undiscovered by Plaintiff but who will be added as their identities

become known through the course of discovery.

12. Atal relevant times, Settle was operating the tractor-trailer owned by $&5 as either an
agent, servant and/or employee of said Defendants or as a joint venturer with 58S.

13. This court has jurisdiction over this matter because the collision happened in Oklahoma.

OKLA. STAT. tit. 12, § 2004{F).

Petitian
Martin v. Jacobo, et al.
Page 2 of 7

 
Case 5:20-cv-01313-G Document 1-2 Filed 12/31/20 Page 4 of 8

14. Venue is appropriate in this county pursuant to OKLA. STAT. tit. 12, § 141(1), because this”
| is a civil action arising from the use of motor vehicles, and venue shall be in any county of this
State where service of summons can be obtained upon one or more of the defendants.

FACTS

45. On. or about December 23, 2019, Settle was operating a refrigerated. tractor trailer
southbound on|- 35 in Payne County, Oklahoma whena dual assembly fell off the driver's side of
the trailer. Two tires departed the vehicle and struck Jacobo’ 's vehicle.

16. Settle pulled the refrigerated trailer onto the shoulder of the highway. Jacobo continued
southbound briefly, then pulled to the shoulder. | |

17. Plaintiff was also traveling southbound on 1-35 and as he passed the tractor-trailer struck
oe ~~ Jacobo’s vehicle Plaintiff was unable to avoid colliding with Jacobo. ee ote nee mone

18. Jacobo and Settle failed to operate their vehicles ina safe and careful manner, and their
negligence is the proximate cause of Plaintiff's injuries.
19, Progressive is, by operation of law, jointly liable with S&S and Settle.

20. The careless, reckless and grossly negligent actions and omissions of Settle, in the
course and scope of his employment and/or agency and/or joint venture with S&S and/or
Defendant Does 1-3, were the proximate cause of Plaintiff's damages.

21, The actions and omissions of the Defendants arise to the level of willful, reckless, and
gross disregard of the rights of Plaintiff and others. As a result, Plaintiff has suffered damages

including the loss of income, incurred medical expenses and other economic damages.

 

FIRST CAUSE OF ACTION

Petition
oo ‘ Martin v. Jacobo, et al.
Page 3 of 7

 
Case 5:20-cv-01313-G Document 1-2 Filed 12/31/20 Page 5 of.8

NEGLIGENCE . AGAINST DEFENDANTS SETTLE AND S&S: .. RESPONDEAT
SUPERIOR/AGENCY/JOINT VENTURE a .

22. Plaintiff adopts and reallege the preceding paragraphs and allegations as if fully set
- forth. |

23. Settle had a duty to use reasonable care In the operation of the commercial tractor
trailer that he was operating. |

24. Settle breached that duty while acting within ‘the course and scope of his
employment/agencyoin venture with $&5 and Does 1-3.
25. Asa result of Settie’s negligence, gross negligence, and recklessness which proximately
_ caused injuries to Plaintiff, Plaintiff has suffered damages and are entitled to recover actual and
| punitive damages against S&S, Settle and Defendant Does 1-3.
| SECOND CAUSE OF ACTION -

(NEGLIGENCE AGAINST S&S AND DEFENDANT DOES 1-3: NEGLIGENT ENTRUSTMENT,
SUPERVISION, HIRING AND FAILURE TO TRAIN . |

26, Plaintiffs adopt and reallege the preceding paragraphs and allegations as if fully set
forth. |
27, S&S was negligent in entrusting their dangerous instrumentality, a tractor trailer, to
Settle and was further negligent in their hiring, screening, training, testing and supervision of
Settle. |
28: Defendants Does 1-3 were negligent in entrusting their dangerous instrumentality, a
tractor trailer, to Settle and were further negligent in their hiring, screening, training, testing and

supervision of Settle.

Petition
Martin v. Jacobo, et al.
Page 4 of 7
Case 5:20-cv-01313-G Document 1-2 Filed 12/31/20 Page 6 of 8

29. Asa proximate result of S&S and Does 1-3’s negligence, Plaintiff was injured.
30. Due to Plaintiff's injuries, he has suffered damages and are entitled to recover actual © |
and punitive damages against $&5 and Defendant Does 1-3.

THIRD CAUSE ¢ OF ACTION

 

NEGLIGENCE AGAINST DEFENDANTS SETTLE, S&S, and JOHN DOES 1-3

31. Plaintiff adopt and reallege the preceding paragraphs and allegations as if fully set forth. .. -

32. Settle was a licensed commercial driver operating a 2000 Kenilworth tractor bearing
Texas license plate R2AA674, anda trailer. |

33. Defendant Settle operated the tractor trailer in a negligent manner, as his trailer. lost

two tires that struck traffic | in violation of the Federal Motor Carrier Safety Administration. 49

. ~ CFR Part 350-397. The negligent vehicle malfunction resulting i in ‘damage ‘and injury to persons a
and property was in violation of the Federal Mator Carrier Safety Administration. 49 CFR Part
350-397,

34. As 2 proximate result of Defendants negligence, Plaintiff was injured.

35. Plaintiff has been damaged asa result of Defendants’ negligence. |

36. Plaintiff is entitled to recover actual and punitive damages against Defendants.

| FOURTH CAUSE OF ACTION

NEGLIGENCE AGAINST DEFENDANT JACOBO
37. Plaintiff adopts and reallege the preceding paragraphs and allegations as if fully set

forth.

38. Jacobo wasa licensed driver operating a 2015 GMC Arcadia.

Petition
Martin vy. Jacobo, et al.
Pogesof7 —
Case 5:20-cv-01313-G Document1-2 Filed 12/31/20 Page 7 of 8

39. Jacobo operated his vehicle in a negligent manner by failing to clear the roadway.

40. As a proximate result of Jacobo's negligence in operating his vehicle, Plaintiff was
injured,

41, Plaintiff has been damaged as a result of Jacobo’s negligence.

42. Plaintiff is entitled to recover actual and punitive damages against Jacobo.

FIFTH CAUSE OF ACTION

PUNITIVE DAMAGES AGAINST ALL DEFENDANTS EXCEPT. PROGRESSIVE
43, Plaintiff adopts and realleges the preceding paragraphs and allegations as if fully set
forth. |

44, Defendants’ actions and omissions, by clear and convincing evidence, warrant the

imposition by the ‘court and the jury of punitive damages in an. amount determined | in their good: a

-. conscience, except as to Progressive. .

_ PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff respectfully prays for judgment against Defendants actual, compensatory, 7

and punitive damages in excess of the amount required for diversity jurisdiction pursuant to
a , .

Section 1332 of Title 28 of the United States Code, together with statutory pre-judgment and

post-judgment interest, attorney's fees, costs of this action and any other relief the Court deems

just and equitable.

Respect submitted,

~~ Jason “Waddell, OBA No. 30761
“JASON WADDELL, PLLC
222 NW 13° Street

Petition
Martin v, Jacobo, et al.
Page 6 of 7
Case 5:20-cv-01313-G -Deeument +-2—Filed'12/31/20 Page 8 of 8

ATTORNEY'S LIEN CLAIMED
JURY TRIAL DEMANDED

- Oklahoma City, OK 73103 -
Telephone: (405) 232-5291
Facsimile: (405) 708-7871

Jason@JasonWaddellLaw.com
ATTORNEY FOR PLAINTIFF.

Petition
Martin y, Jacobo, et al,
Page 7 of 7
